Citation Nr: 0415199	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-22 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
left ear hearing loss disability.

In September 2003, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

There is competent evidence that left ear hearing loss 
disability reasonably had its inception in service. 


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in service.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his current left ear hearing loss 
disability is attributable to service.

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The National Personnel Records Center has indicated that the 
veteran's service medical records were destroyed in the 1973 
fire at its facility in St. Louis, Missouri.  One service 
medical record was obtained; however, it does not relate to 
hearing loss and is not relevant to the current issue on 
appeal.

The veteran asserts that he developed left ear hearing loss 
during service, when a gun went off close to his left ear.

An April 1982 private hearing test conducted by the veteran's 
employer showed that the veteran had hearing loss in the left 
ear from 2000 Hertz and above.  Subsequent employment hearing 
tests conducted in 1992 and 1996 confirmed hearing loss in 
the left ear.

A June 1998 VA audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
85
100+
100+

Speech audiometry revealed speech recognition ability of 
24 percent in the left ear.

In a March 2000, VA Form 21-4138, Statement in Support of 
Claim, the veteran's spouse stated that she and the veteran 
were married while the veteran was in service.  She stated 
that she had known the veteran since high school and that she 
remembered he had excellent hearing prior to going into 
service.  She stated that sometime after basic training, the 
veteran had relayed to her that he had injured his left ear 
during a training exercise.  The veteran's spouse stated that 
she noticed the veteran began having hearing problems at that 
time, which had continued into the present.

In an October 2000 letter from a private physician's 
assistant in the Department of Otolaryngology of a healthcare 
system, he stated that he had seen the veteran that month and 
that the veteran had been diagnosed previously with high-
frequency, left-sided sensorineural hearing loss.  He stated 
that the veteran reported he had developed hearing loss in 
service after a rifle shot went off approximately one inch 
from his left ear and he had left ear pain for three days.  
The physician's assistant stated that the veteran's high-
frequency and sensorineural hearing loss would be consistent 
with noise trauma.  He concluded, "Certainly, this type of 
hearing loss could have occurred from the noise trauma that 
[the veteran] has described."

At the September 2003 hearing before the undersigned, the 
veteran testified that left ear hearing loss had been shown 
at the time he underwent his separation examination.  He 
stated that when the rifle went off by his left ear in 
service, he was not wearing any protective gear on his left 
ear.  He also stated that besides this inservice incident of 
acoustic trauma, he was exposed to loud helicopter noise 
while in service.  The veteran stated that the 1982 private 
hearing test was done prior to his entering the police force, 
at which time, left ear hearing loss had been found.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2003), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the June 1998 audiological evaluation results, the 
veteran has a left ear hearing loss disability as defined by 
38 C.F.R. § 3.385.  The issue before the Board is whether the 
left ear hearing loss disability is related to the veteran's 
service.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for left ear hearing loss.  The Board does not 
have the benefit of the veteran's service medical records to 
support his assertion that he developed hearing loss in 
service.  However, the veteran is competent to report that he 
noticed hearing loss in his left ear after noise trauma, as 
this is an observable condition.  Additionally, the 
undersigned found his testimony at the September 2003 hearing 
to be credible.  Thus, inservice acoustic trauma is conceded.  

Furthermore, the 1982 hearing test, while 14 years following 
the veteran's discharge from service, shows severe hearing 
loss in the left ear beginning at 2000 Hertz.  This evidence 
tends to support the veteran's assertion of the left ear 
acoustic trauma in service.  Finally, in the October 2000 
letter, a physician's assistant, who works in the department 
of otolaryngology, has stated that the veteran's left ear 
hearing loss is consistent with noise trauma and could have 
developed as a result of the inservice incident that the 
veteran has described.  There is no competent evidence to 
refute this opinion.  Accordingly, resolving all reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for left ear hearing loss disability is warranted.  
38 C.F.R. § 3.102 (2003); Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for left ear hearing loss disability is 
granted.



_________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



